Exhibit 10.1

Execution Version

FIRST AMENDMENT, WAIVER AND INCREMENTAL COMMITMENT AGREEMENT

This FIRST AMENDMENT, WAIVER AND INCREMENTAL COMMITMENT AGREEMENT, dated as of
February 23, 2015 (this “Agreement”), is entered into by and among TARGA
RESOURCES PARTNERS LP, a Delaware limited partnership (the “Borrower”), each
other Loan Party party hereto, BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), Collateral Agent (in such
capacity, the “Collateral Agent”), Swing Line Lender and L/C Issuer, the several
banks and other financial institutions signatories hereto (collectively, the
“Signing Lenders”) and each Hedging Party party hereto. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Administrative Agent and the Lenders entered into
that certain Second Amended and Restated Credit Agreement, dated as of
October 3, 2012 (as amended, restated, supplemented or modified prior to the
date hereof, the “Original Credit Agreement” and the Original Credit Agreement
as amended hereby, the “Credit Agreement”);

WHEREAS, the Borrower, the Collateral Agent and certain Secured Hedging Parties
entered into that certain Amended and Restated Intercreditor Agreement, dated as
of July 19, 2010 (as reaffirmed in connection with the Original Credit Agreement
and as otherwise amended, restated, supplemented or modified prior to the date
hereof, the “Intercreditor Agreement”);

WHEREAS, the Original Credit Agreement provides in Section 2.14 thereof that the
Borrower may increase the Revolving Credit Commitments, subject to the prior
written consent of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (each such consent not to be unreasonably withheld), by adding to the
Original Credit Agreement one or more additional Lenders to the Original Credit
Agreement (each such Lender, a “New Lender”) or by allowing one or more existing
Lenders under the Original Credit Agreement with outstanding Revolving Credit
Commitments immediately prior to the Effective Date (the “Existing Lenders”) to
increase their respective Revolving Credit Commitments (each such New Lender or
increasing Existing Lender, an “Incremental Commitment Lender”), in each case,
by delivering to the Administrative Agent an Incremental Supplement executed by
the Borrower, the Administrative Agent, the New Lenders and any Existing Lenders
agreeing to increase their Revolving Credit Commitments;

WHEREAS, the Borrower has requested that, subject to the terms and conditions of
this Agreement, (a) the Incremental Commitment Lenders increase the Revolving
Credit Commitments to $1,600,000,000 (the Revolving Credit Facility as so
increased, the “Upsized Revolving Facility”) and retain the option to increase
the Revolving Credit Commitments by up to an additional $300,000,000 in
accordance with the terms set forth in this Agreement, (b) for purposes of
establishing the Upsized Revolving Facility, the Signing Lenders waive the cap
on the amount by which the Revolving Credit Commitments may be increased and any
notices associated with establishing the Upsized Revolving Facility otherwise
required to be provided prior to the date hereof, in each case, as set forth in
Section 2.14 of the Original Credit Agreement and (c) the Signing Lenders agree
to make certain amendments and modifications more specifically set forth in this
Agreement to the Original Credit Agreement;



--------------------------------------------------------------------------------

WHEREAS, (a) each of the undersigned New Lenders now desires to become a party
to the Credit Agreement as a Lender thereunder, (b) each of the undersigned
Existing Lenders desires to increase its Revolving Credit Commitment under the
Original Credit Agreement and/or approve the amendments to the Original Credit
Agreement, in each case, as set forth herein and (c) each of the Signing Lenders
and the Administrative Agent have entered into this Agreement with the Borrower
in order to effectuate the amendments and modifications to the Original Credit
Agreement as set forth herein;

WHEREAS, pursuant to the terms of the Intercreditor Agreement, the Required
Secured Parties (as defined in the Intercreditor Agreement) are required to
consent to any amendment, modification or waiver of the Original Credit
Agreement that would permit the aggregate principal amount of credit facilities
thereunder to exceed the Maximum Credit Agreement Obligations (as defined in the
Intercreditor Agreement); and

WHEREAS, the Borrower has requested that the Required Secured Parties consent to
the Upsized Revolving Facility, and the Required Secured Parties are willing to
consent to the Upsized Revolving Facility on the terms and subject to the
conditions of this Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Revolving Credit Commitments.

(a) Subject to the terms and conditions set forth herein, each New Lender hereby
agrees (i) to become a Lender under the Credit Agreement as of the Effective
Date with a Revolving Credit Commitment as specified under the heading
“Revolving Credit Commitment” opposite its name on Schedule I hereto, (ii) that
it has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into the Credit Agreement on the basis of which it has made
such analysis and decision, (iii) that it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at that time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iv) if it is a Foreign Lender, that it has provided to the
Administrative Agent documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by such New
Lender, (v) that it shall be deemed to be, and hereby becomes as of the
Effective Date, a party in all respect to the Credit Agreement and the other
Loan Documents to which the Lenders are party and bound thereby as if an
original signatory thereto and shall have the rights and, to the extent of its
Revolving Credit Commitment under the Credit Agreement, obligations of a Lender
under the Credit Agreement and the other Loan Documents, and (vi) on and after
the Effective Date, it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2



--------------------------------------------------------------------------------

(b) Each New Lender represents and warrants to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and each other Lender that (i) it has the full
power and authority and the legal right to make, deliver and perform, and has
taken all necessary action, to authorize the execution, delivery and performance
of this Agreement and to fulfill its obligations under, and to consummate the
transactions contemplated by, this Agreement, and no consent or authorization
of, filing with, or other act by or in respect of any Governmental Authority, is
required in connection herewith or therewith, and (ii) this Agreement
constitutes the legal, valid and binding obligation of such New Lender.

(c) Subject to the terms and conditions set forth herein, each Existing Lender
that is increasing its Revolving Credit Commitment agrees that, after giving
effect to this Agreement, its Revolving Credit Commitment shall be increased by
the amount set forth under the heading “Amount of Commitment Increase” opposite
such Existing Lender’s name on Schedule I hereto and be deemed to be the amount
set forth under the heading “Revolving Credit Commitment” opposite such Existing
Lender’s name on Schedule I hereto.

(d) The aggregate principal amount of the Revolving Credit Commitments as of the
Effective Date shall be $1,600,000,000.

SECTION 2. Reallocation. Following the Effective Date, the outstanding Revolving
Credit Loans, Swing Line Loans and L/C Obligations shall be ratably reallocated
amongst the Lenders in accordance with the revised Revolving Credit Commitments,
as modified by this Agreement, without regard to the conditions set forth in
Section 4.02 of the Credit Agreement. Such reallocation shall occur
automatically without any action by the Borrower, and the Administrative Agent
and the Lenders shall determine what amounts, if any, shall be transferred
amongst the Lenders to effectuate such reallocation. If any such reallocations
result in the payment of Eurodollar Rate Loans other than on the last day of the
applicable Interest Period, the Borrower shall pay any required amounts pursuant
to Section 3.05. Each Lender hereby waives the applicability of Section 2.13 of
the Credit Agreement in connection with such reallocation.

SECTION 3. Limited Waiver. With respect to establishing the Upsized Revolving
Facility as contemplated by this Agreement, each Signing Lender hereby
(a) waives the cap on the amount by which the Revolving Credit Commitments may
be increased up to the amount of the Upsized Revolving Facility and any notices
associated with establishing the Upsized Revolving Facility otherwise required
to be provided prior to the date hereof, in each case, as set forth in
Section 2.14 of the Original Credit Agreement and (b) agrees that it will not
otherwise assert that an Event of Default, Default or other violation of any
terms or conditions of any Loan Documents has occurred with respect to the final
allocated size of the Upsized Revolving Facility or the provision of notices in
connection with establishing the Upsized Revolving Facility. For the avoidance
of doubt, the parties hereto agree that the Lenders do not waive any of their
rights under any of the Loan Documents except for their right to assert that an
Event of Default, Default or other violation of any terms or conditions of any
Loan Documents has occurred with respect to the final allocated size of the
Upsized Revolving Facility or the provision of notices in connection with
establishing the Upsized Revolving Facility.

SECTION 4. Consent of Required Secured Parties under the Intercreditor
Agreement. Subject to the terms and conditions set forth herein, each Lender
party hereto and each Hedging Party party hereto consents to the Upsized
Revolving Facility exceeding the Maximum Credit Agreement Obligations as
required pursuant to Section 4.02(c) of the Intercreditor Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 5. Amendments to Original Credit Agreement. On the Effective Date, the
Original Credit Agreement shall be amended as follows:

(a) The following definitions are hereby added to Section 1.01 of the Original
Credit Agreement where alphabetically appropriate:

“Atlas Merger” means the transactions contemplated by the Atlas Merger
Agreement.

“Atlas Merger Agreement” means that certain Agreement and Plan of Merger dated
as of October 13, 2014 by and between the Borrower, Targa, General Partner,
Trident MLP Merger Sub LLC, a Delaware limited liability company, Atlas Energy,
L.P., a Delaware limited partnership, Atlas Pipeline and Atlas Pipeline Partners
GP, LLC, a Delaware limited liability company.

“Atlas Pipeline” means Atlas Pipeline Partners, L.P., a Delaware limited
partnership.

“First Amendment” means the First Amendment, Waiver and Incremental Commitment
Agreement dated as of February 23, 2015, by and among the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders and other parties
party thereto.

“First Amendment Effective Date” means the “Effective Date” as defined in the
First Amendment.

(b) The last sentence of the definition of “Consolidated EBITDA,” in
Section 1.01 of the Original Credit Agreement is hereby amended to read as
follows:

Notwithstanding the foregoing, the contribution to Consolidated EBITDA of the
Borrower and its Consolidated Restricted Subsidiaries by Unrestricted
Subsidiaries (other than Included Unrestricted Subsidiaries and, to the extent
constituting Unrestricted Subsidiaries, Atlas Pipeline and its Subsidiaries) or
Persons that are not Subsidiaries (in respect of actual cash distributions paid
by such Subsidiaries or Persons) during any period shall be limited in the
aggregate to 15% of the total actual Consolidated EBITDA for such period (which
total actual Consolidated EBITDA shall be determined without including any such
distributions).

(c) The definition of “Unrestricted Subsidiary” in Section 1.01 of the Original
Credit Agreement is hereby amended by adding the following sentence to the end
thereof:

Upon the consummation of the Atlas Merger, Atlas Pipeline and its Subsidiaries
shall be Unrestricted Subsidiaries under this Agreement until the Borrower
designates any such entity as a Restricted Subsidiary in accordance with
Section 6.18.

 

4



--------------------------------------------------------------------------------

(d) Section 2.03(a)(i)(z) of the Original Credit Agreement is hereby amended by
deleting the reference to “25,000,000” and replacing it with a reference to
“50,000,000”.

(e) Section 2.14(a) of the Original Credit Agreement is amended by replacing the
words “(i) the Aggregate Credit Facility Amount on the Closing Date” with the
words “(i) the Aggregate Credit Facility Amount on the First Amendment Effective
Date”.

(f) The last sentence of Section 6.13 of the Original Credit Agreement is hereby
amended to read as follows:

Notwithstanding the foregoing, (a) Equity Interests of a Person that is not a
Subsidiary shall not be required to be Collateral to the extent prohibited by a
provision that is permitted by clause (II) of the proviso in Section 7.10 and
(b) Equity Interests of an Unrestricted Subsidiary shall not be required to be
Collateral except to the extent necessary in order for such Unrestricted
Subsidiary to be designated as an Included Unrestricted Subsidiary pursuant to
the definition thereof and except for the Equity Interests of Atlas Pipeline.

(g) Section 6.18(a) of the Original Credit Agreement is hereby amended by adding
the following sentence to the end thereof:

Notwithstanding the previous sentence, upon the consummation of the Atlas
Merger, Atlas Pipeline and its Subsidiaries shall be Unrestricted Subsidiaries
under this Agreement until the Borrower designates any such entity as a
Restricted Subsidiary in accordance with this Section 6.18.

(h) Section 6.18 of the Original Credit Agreement is hereby amended by adding a
new subsection (f) thereto as follows:

(f) Notwithstanding anything herein to the contrary, during all times that any
of Atlas Pipeline or its Subsidiaries is treated as a “restricted subsidiary”
(or other equivalent term) for purposes of any indenture or agreement governing
unsecured indebtedness of the Borrower, such Person shall automatically be
designated as, and shall be deemed to be, a Restricted Subsidiary hereunder. At
the time of any such automatic designation, the Borrower shall be deemed to
represent and warrant that the conditions to designation set forth in
Section 6.18(c) have been satisfied.

(i) Section 7.01(p) of the Original Credit Agreement is hereby amended by
replacing the word “Property” therein with the word “property”.

 

5



--------------------------------------------------------------------------------

(j) Section 7.06 of the Original Credit Agreement is hereby amended by inserting
a new paragraph at the end thereof as follows:

Notwithstanding anything herein to the contrary, the Borrower shall not, nor
shall it permit any Restricted Subsidiary to, make any Disposition of assets
that are owned by the Borrower or any Restricted Subsidiary as of the First
Amendment Effective Date to Atlas Pipeline or any of its Subsidiaries if Atlas
Pipeline or such Subsidiary is not a Restricted Subsidiary, except Dispositions
of property with a book value not to exceed 2.5% of Consolidated Net Tangible
Assets in the aggregate.

(k) Schedule 2.01 to the Original Credit Agreement is hereby restated in its
entirety in the form of Schedule I attached hereto.

SECTION 6. Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement and the obligations of each Incremental Commitment Lender to make
available the additional Revolving Credit Commitments contemplated hereby are
subject to the satisfaction of the following conditions (the date on which such
conditions are satisfied, the “Effective Date”):

(a) The Administrative Agent shall have received each of the following, each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) a counterpart of this Agreement, executed and delivered by (A) the Borrower,
(B) each other Loan Party, (C) the Required Lenders, (D) each Existing Lender
that is increasing its Revolving Credit Commitment, (E) each New Lender, (F) the
L/C Issuer, (G) the Swing Line Lender and (H) the Required Secured Parties;

(ii) a Note (or replacement Note, as applicable) executed by the Borrower in
favor of each Incremental Commitment Lender requesting the same reasonably in
advance of the Effective Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of incorporation or formation;

(v) a favorable opinion of Bracewell & Giuliani LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the Loan
Parties’ due organization, valid existence, good standing, and authority to
enter into this Agreement, the enforceability of this Agreement and each other
Loan Document as amended or reaffirmed by this Agreement, in each case, in
substance substantially similar to the substance of the opinion provided under
the Original Credit Agreement;

 

6



--------------------------------------------------------------------------------

(vi) a certificate signed by a Responsible Officer of General Partner
(A) certifying that, before and after giving effect to the increase of Revolving
Credit Commitments contemplated by this Agreement, (y) the representations and
warranties of the Borrower and each other Loan Party contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct in all
material respects (unless such representation and warranty is already qualified
as to materiality or Material Adverse Effect in which case such representation
and warranty shall be true and correct in all respects) on and as of the
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date and except that the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b) of
Section 6.01; and (z) no Default or Event of Default exists as of the Effective
Date and (B) demonstrating pro forma compliance with the provisions of
Section 7.14(b) and Section 7.15(b) and containing calculations in such detail
as may be reasonably required by the Administrative Agent;

(vii) all documentation and other information required by each Lender with
respect to the Borrower under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the U.S. PATRIOT
Act, that has been reasonably requested by any Lender or the Administrative
Agent in advance of the Effective Date;

(viii) (A) an updated Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each property subject to a Mortgage, which flood
hazard certification shall (1) be addressed to the Collateral Agent, (2) be
completed by a company which has guaranteed the accuracy of the information
contained therein, (3) otherwise comply with the National Flood Insurance
Program, and (4) describe whether the community in which such property is
located participates in the National Flood Insurance Program; and (B) if any
flood hazard certification states that such property is located in a flood zone,
the applicable Loan Party’s written acknowledgement of receipt of written
notification from the Administrative Agent (1) as to the existence of such
property, and (2) as to whether the community in which such property is located
is participating in the National Flood Insurance Program;

(ix) evidence that the Collateral Agent, for the benefit of the Secured Parties,
shall have a valid and perfected first priority Lien on all Collateral
contemplated by the Collateral Documents subject only to Liens permitted under
Section 7.01 of the Credit Agreement including, in respect of the Domestic
Subsidiaries that are Loan Parties, copies of financing statements, filed or
duly prepared for filing under the UCC in all jurisdictions reasonably requested
by the Collateral Agent; and

(x) such other assurances, certificates, documents, or consents as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

 

7



--------------------------------------------------------------------------------

(b) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including (i) to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower under the
Credit Agreement and (ii) for the account of each Incremental Commitment Lender
that has agreed to provide additional Revolving Credit Commitments and delivered
a signature page approving this Agreement, a fee in an amount equal to 25 basis
points on the final allocated Revolving Credit Commitment (or, in the case of an
Existing Lender whose Revolving Credit Commitment is being increased pursuant to
this Agreement, on the amount of such increase in its final allocated Revolving
Credit Commitment) of such Lender in respect of the Upsized Revolving Facility.

SECTION 7. Post-Effectiveness Covenants. The Borrower hereby covenants that
within 45 days after the Effective Date (or such longer period as may be agreed
to by the Administrative Agent in its reasonable discretion), the Administrative
Agent shall have received each of the following, each in form and substance
reasonably satisfactory to the Administrative Agent:

(a) to the extent necessary in connection with the Upsized Revolving Facility,
fully executed and notarized mortgage modifications (each, a “Mortgage
Modification”), in proper form for recording in all appropriate places in all
applicable jurisdictions; and

(b) with respect to the lender’s title insurance policy insuring each mortgaged
property for which a Mortgage Modification is required, a mortgage modification
endorsement with respect to such mortgaged property, executed by a title company
reasonably satisfactory to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, insuring that the validity,
enforceability and priority of the applicable Mortgage, and the effectiveness of
such title policy, shall remain unchanged following recordation of the related
Mortgage Modification.

SECTION 8. Effect of Agreement.

(a) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

(b) The parties hereto acknowledge and agree that (i) this Agreement and any
other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the Obligations under the Original
Credit Agreement as in effect prior to the Effective Date; (ii) such Obligations
are in all respects continuing with the terms, conditions, covenants and
agreements contained in the Original Credit Agreement being modified only to the
extent provided in this Agreement; and (iii) the Liens and security interests as
granted under the Security Documents securing payment of the Obligations, the
Cash Management Obligations and the Secured Swap Obligations are in all respects
continuing in full force and effect. From and after the Effective Date, the
terms “Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import as used in the Credit Agreement, and the term “Credit Agreement”
as used in the other Loan Documents, shall mean the Original Credit Agreement as
modified by this Agreement, as may be further amended, supplemented or otherwise
modified from time to time.

 

8



--------------------------------------------------------------------------------

(c) Each New Lender, by delivering its signature page to this Agreement shall be
deemed to have acknowledged receipt of, and consented to and approved, this
Agreement, the Original Credit Agreement, each other Loan Document and each
other document required to be approved by any Agent, Required Lenders or
Lenders, as applicable, on the Effective Date.

(d) This Agreement shall constitute a Loan Document for all purposes of the
Credit Agreement and shall be administered and construed pursuant to the terms
of the Credit Agreement.

SECTION 9. Reaffirmation of Guaranty and Security. The Borrower and each other
Loan Party, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Agreement, the Guaranty and the Security Documents
continue to be in full force and effect and (b) affirms and confirms all of its
obligations and liabilities under the Credit Agreement and each other Loan
Document, including its guarantee of the Obligations, the Cash Management
Obligations and the Secured Swap Obligations and the pledge of and/or grant of a
security interest in its assets as Collateral pursuant to the Security Documents
to secure the Obligations, the Cash Management Obligations and the Secured Swap
Obligations, all as provided in the Guaranty and the Security Documents, and
acknowledges and agrees that such obligations, liabilities, guarantee, pledge
and grant continue in full force and effect in respect of, and to secure, the
“Obligations”, the “Cash Management Obligations” and the “Secured Swap
Obligations” under the Credit Agreement and the other Loan Documents.

SECTION 10. Amendments; Counterparts. This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by the
Borrower, the Administrative Agent and other parties hereto. This Agreement may
be executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile or other electronic submission (including .pdf
format) shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 11. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 12. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET FORTH
FURTHER IN SECTION 10.14 AND SECTION 10.15 OF THE ORIGINAL CREDIT AGREEMENT AS
IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

 

9



--------------------------------------------------------------------------------

SECTION 13. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

THIS AGREEMENT, THE ORIGINAL CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[Remainder of page left intentionally blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

TARGA RESOURCES PARTNERS LP, as Borrower By: Targa Resources GP LLC, its sole
general partner By:

/s/ Matthew J. Meloy

Matthew J. Meloy Senior Vice President, Chief Financial Officer, and Treasurer
TARGA RESOURCES OPERATING LLC TARGA RESOURCES OPERATING GP LLC TARGA INTRASTATE
PIPELINE LLC TARGA LIQUIDS MARKETING AND TRADE LLC TARGA LOUISIANA INTRASTATE
LLC TARGA MIDSTREAM SERVICES LLC TARGA DOWNSTREAM LLC TARGA GAS MARKETING LLC
TARGA GAS PIPELINE LLC TARGA MLP CAPITAL LLC TARGA CAPITAL LLC TARGA TERMINALS
LLC TARGA NGL PIPELINE COMPANY LLC TARGA TRANSPORT LLC TARGA SOUND TERMINAL LLC
TARGA GAS PROCESSING LLC TARGA COGEN LLC TARGA BADLANDS LLC By:

/s/ Matthew J. Meloy

Matthew J. Meloy Senior Vice President, Chief Financial Officer and Treasurer

 

[Targa Resources First Amendment, Waiver and Incremental Commitment Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:

/s/ Paley Chen

Name: Paley Chen Title: Vice President BANK OF AMERICA, N.A., as Swing Line
Lender, L/C Issuer and Lender and Hedging Party By:

/s/ Adam H. Fey

Name: Adam H. Fey Title: Director

 

[Targa Resources First Amendment, Waiver and Incremental Commitment Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as Lender and Hedging Party By:

/s/ Brett Steele

Name: Brett Steele Title: Vice President THE ROYAL BANK OF SCOTLAND plc, as
Lender and Hedging Party By:

/s/ James L. Moyes

Name: James L. Moyes Title: Authorised Signatory BARCLAYS BANK PLC, as Lender By

/s/ Ronnie Glenn

Name: Ronnie Glenn Title: Vice President Deutsche Bank Trust Company Americas,
as Lender By:

/s/ Dusan Lazarov

Name: Dusan Lazarov Title: Director By:

/s/ Michael Winters

Name: Michael Winters Title: Vice President Royal Bank of Canada, as Lender By:

/s/ Jason S. York

Name: Jason S. York Title: Authorized Signatory

 

[Targa Resources First Amendment, Waiver and Incremental Commitment Agreement]



--------------------------------------------------------------------------------

Compass Bank, as Lender and Hedging Party By:

/s/ Ian Payne

Name: Ian Payne Title: Vice President Citibank, N.A., as Lender By:

/s/ Saqeeb Ludhi

Name: Saqeeb Ludhi Title: Vice President JPMorgan Chase Bank, N.A., as Lender
By:

/s/ Muhammad Hasan

Name: Muhammad Hasan Title: Vice President ABN AMRO CAPITAL USA LLC, as Lender
By:

/s/ Darrell Holley

Name: Darrell Holley Title: Managing Director By:

/s/ Casey Lowary

Name: Casey Lowary Title: Executive Director CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender By:

/s/ Victor Ponce de León

Name: Victor Ponce de León Title: Senior Vice President

 

[Targa Resources First Amendment, Waiver and Incremental Commitment Agreement]



--------------------------------------------------------------------------------

Comerica Bank, as Lender By:

/s/ William Robinson

Name: William Robinson Title: Vice President MUFG UNION BANK, N.A., as Lender
By:

/s/ Mark Oberreuter

Name: Mark Oberreuter Title: Vice President Natixis, New York Branch, as Lender
and Hedging Party By:

/s/ Stuart Murray

Name: Stuart Murray Title: Managing Director By:

/s/ Jarrett Price

Name: Jarrett Price Title: Vice President PNC BANK, NATIONAL ASSOCIATION, as
Lender By:

/s/ Jonathan Luchansky

Name: Jonathan Luchansky Title: Assistant Vice President Sumitomo Mitsui Banking
Corporation, as Lender By:

/s/ James D. Weinstein

Name: James D. Weinstein Title: Managing Director

 

[Targa Resources First Amendment, Waiver and Incremental Commitment Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:

/s/ Ben J. Leonard

Name: Ben J. Leonard Title: Vice President BRANCH BANKING AND TRUST COMPANY, as
Lender By:

/s/ Ryan K. Michael

Name: Ryan K. Michael Title: Senior Vice President BNP PARIBAS, as Lender and
Hedging Party By:

/s/ Joseph Onischuk

Name: Joseph Onischuk Title: Managing Director By:

/s/ Mark Renaud

Name: Mark Renaud Title: Managing Director Credit Agricole Corporate and
Investment Bank, as Lender By:

/s/ Dixon Schultz

Name: Dixon Schultz Title: Managing Director By:

/s/ Michael Willis

Name: Michael Willis Title: Managing Director

 

[Targa Resources First Amendment, Waiver and Incremental Commitment Agreement]



--------------------------------------------------------------------------------

ING Capital LLC, as Lender By:

/s/ Subha Pasumarti

Name: Subha Pasumarti Title: Managing Director By:

/s/ Cheryl LaBelle

Name: Cheryl LaBelle Title: Managing Director ING CAPITAL MARKETS LLC, as
Hedging Party By:

/s/ Moses Lin

Name: Moses Lin Title: Vice President Mizuho Bank, Ltd., as Lender By:

/s/ Leon Mo

Name: Leon Mo Title: Authorized Signatory REGIONS BANK, as Lender By:

/s/ David Valentine

Name: David Valentine Title: Vice President SANTANDER BANK, N.A., as Lender By:

/s/ Peter Lopoukhine

Name: Peter Lopoukhine Title: Senior Banker

 

[Targa Resources First Amendment, Waiver and Incremental Commitment Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:

/s/ Shannon Juhan

Name: Shannon Juhan Title: Vice President Amegy Bank National Association, as
Lender By:

/s/ H. Brock Hudson

Name: H. Brock Hudson Title: Senior Vice President HSBC Bank USA, N.A., as
Lender By:

/s/ Wadie Christopher Habiby

Name: Wadie Christopher Habiby Title: Vice President The Huntington National
Bank, as Lender By:

/s/ Jason A. Zilewicz

Name: Jason A. Zilewicz Title: Vice President RAYMOND JAMES BANK, N.A., as
Lender By:

/s/ Scott G. Axelrod

Name: Scott G. Axelrod Title: Senior Vice President

 

[Targa Resources First Amendment, Waiver and Incremental Commitment Agreement]



--------------------------------------------------------------------------------

Schedule I to

First Amendment, Waiver and Incremental Commitment Agreement

Commitments and Applicable Percentages

 

Lender

   Amount of
Commitment
Increase      Revolving Credit
Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 4,500,000.00       $ 81,500,000.00         5.093750000 % 

Wells Fargo Bank, N.A.

   $ 4,500,000.00       $ 81,500,000.00         5.093750000 % 

The Royal Bank of Scotland plc

     —         $ 77,000,000.00         4.812500000 % 

Barclays Bank PLC

   $ 5,000,000.00       $ 75,000,000.00         4.687500000 % 

Deutsche Bank Trust Company Americas

     —         $ 70,000,000.00         4.375000000 % 

Royal Bank of Canada

   $ 10,000,000.00       $ 70,000,000.00         4.375000000 % 

Compass Bank

     —         $ 60,000,000.00         3.750000000 % 

Citibank, N.A.

     —         $ 60,000,000.00         3.750000000 % 

JPMorgan Chase Bank, N.A.

     —         $ 60,000,000.00         3.750000000 % 

Morgan Stanley Bank, N.A.

     —         $ 60,000,000.00         3.750000000 % 

UBS Loan Finance LLC

     —         $ 60,000,000.00         3.750000000 % 

ABN AMRO Capital USA LLC

   $ 8,000,000.00       $ 50,000,000.00         3.125000000 % 

Goldman Sachs Bank USA

     —         $ 49,655,172.00         3.103448250 % 

Capital One, National Association

   $ 5,000,000.00       $ 47,000,000.00         2.937500000 % 

Comerica Bank

   $ 3,000,000.00       $ 45,000,000.00         2.812500000 % 

MUFG Union Bank, N.A.

   $ 45,000,000.00       $ 45,000,000.00         2.812500000 % 

Natixis, New York Branch

   $ 10,000,000.00       $ 45,000,000.00         2.812500000 % 

PNC Bank, National Association

     —         $ 42,000,000.00         2.625000000 % 

Sumitomo Mitsui Banking Corporation

     —         $ 42,000,000.00         2.625000000 % 

U.S. Bank National Association

     —         $ 42,000,000.00         2.625000000 % 

Branch Banking and Trust Company

   $ 40,000,000.00       $ 40,000,000.00         2.500000000 % 

BNP Paribas

   $ 40,000,000.00       $ 40,000,000.00         2.500000000 % 

Credit Agricole Corporate and Investment Bank

   $ 40,000,000.00       $ 40,000,000.00         2.500000000 % 

ING Capital LLC

     —         $ 40,000,000.00         2.500000000 % 

Mizuho Bank, Ltd.

   $ 40,000,000.00       $ 40,000,000.00         2.500000000 % 

Regions Bank

   $ 40,000,000.00       $ 40,000,000.00         2.500000000 % 

Santander Bank, N.A.

   $ 40,000,000.00       $ 40,000,000.00         2.500000000 % 

SunTrust Bank

   $ 40,000,000.00       $ 40,000,000.00         2.500000000 % 

Amegy Bank National Association

     —         $ 35,344,828.00         2.209051750 % 

HSBC Bank USA, N.A.

     —         $ 35,000,000.00         2.187500000 % 

The Huntington National Bank

   $ 25,000,000.00       $ 25,000,000.00         1.562500000 % 

Raymond James Bank, N.A.

     —         $ 22,000,000.00         1.375000000 % 

Total

   $ 400,000,000       $ 1,600,000,000.00         100.000000000 % 